Citation Nr: 1636061	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for a vision disorder, to include as secondary to service-connected hypertension.

2.  Entitlement to an increased rating for depressive disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.  The record was also held open for 60 days to provide the Veteran with an opportunity to submit additional evidence.  The Veteran subsequently submitted additional evidence in April 2016 and May 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a vision disorder, an increased rating for a depressive disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for a vision disorder in a November 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a vision disorder.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied service connection for a vision disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for a vision disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a vision disorder was previously considered and denied by the RO in a rating decision dated in November 2007.  The evidence of record at the time of the November 2007 rating decision included service treatment records, a March 2007 statement from the Veteran, private treatment records, and an October 2007 VA eye examination report.  In that decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a vision disorder.  The RO noted that the private treatment records showed that the Veteran sustained a corneal scar in the left eye due to flying metal in January 2006, and the Veteran's private optometrist noted complaints of blurred vision that he attributed to three days of constant alcohol use in October 2006.  In addition, the RO observed that the October 2007 VA examiner diagnosed the Veteran with age-related presbyopia and opined that there was a lack of physical objective evidence of damage to the Veteran's eyes due to vascular changes.  Therefore, the examiner concluded that his complaints of blurred vision and impaired night vision were less likely than not related to his hypertension.  The RO determined that the evidence did not show that the Veteran had vision changes due to hypertension or any evidence of a vision disorder during service.

The Veteran was notified of the November 2007 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the November 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In December 2010, the Veteran requested that his claim for service connection for a vision disorder be reopened.  Specifically, he sought entitlement to service connection for a vision disorder, to include as secondary to his service-connected hypertension.  

The evidence associated with the claims file subsequent to the December 1992 rating decision includes VA treatment records, private treatment records, Social Security Administration (SSA) records, and hearing testimony.  Notably, there is new evidence showing that the Veteran was diagnosed with bilateral cataracts, bilateral hyperteropia, and presbyopia.  In addition, during the March 2016 hearing, the Veteran reported that he was developing glaucoma due to the long-term effects of his hypertension.  He also reported that his vision disorder may be related to a concussion during service.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a vision disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a vision disorder is reopened.



REMAND

Initially, the Board notes that additional VA treatment records have been associated with Virtual VA and that Social Security Administration (SSA) records have been associated with VBMS that the AOJ has not yet considered in connection with the claims on appeal.  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of that evidence.  Although the Veteran filed his substantive appeal in July 2013, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  In fact, in an August 2016 statement, the Veteran specifically requested that the case be remanded to the AOJ for review of the additional evidence.  As a result, the Board finds that the case must be remanded to the AOJ for initial review of the additional evidence of record. See 38 C.F.R. §§ 19.37, 20.1304(c) (2015).

Moreover, during the March 2016 hearing, the Veteran reported that he was developing glaucoma due to the long-term effects of his hypertension.  He also reported that his vision disorder may be related to a concussion during service.  Therefore, on remand, the AOJ should provide the Veteran with another VA eye examination to determine the nature and etiology of the Veteran's vision disorder.

In addition, during the March 2016 hearing, the Veteran indicated that his depression decreased his attention and concentration.  However, he also indicated that the medications that he was taking for his service-connected hypertension decreased his attention and concentration.  Therefore, on remand, the AOJ should provide the Veteran with another VA examination to ascertain the current severity and manifestations of the Veteran's service-connected depressive disorder and to distinguish between the symptoms associated with the service-connected depressive disorder and any symptoms associated with medications taken for service-connected hypertension.

Finally, during the March 2016 hearing, the Veteran testified that he stopped working in February 2007 because he was unable to drive to work and he was unable to work around other people. See hearing transcript, pp. 12-13.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Thus, the Board finds that the issue of entitlement to TDIU has been raised.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his vision and depressive disorders.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.  

A specific request should be made for any relevant private treatment the Veteran has received, including from the providers identified during the March 2016 Board hearing, to include Dr. J., a private psychiatrist or psychologist; Dr. H., a private general practitioner; Dr. D.P., a private optometrist; and a private physician at the Napier Clinic. See hearing transcript, pp. 8-9, 17.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vision disorder that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all eye disorders.  He or she should specifically address whether the Veteran has glaucoma.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or are otherwise causally or etiologically related to his military service.  In so doing, he or she should address the Veteran's contentions that he sustained a concussion during service, which resulted in his current eye disorders. 

The examiner should also opine as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected hypertension. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depressive disorder.

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected depressive disorder and any symptoms associated with medications taken for his service-connected hypertension.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


